DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folusiak et al “Assessment of numerical simulations of RDE combustion chamber” in view of Lu et al (8,544,280) and either Holley et al (2018/0274442) or Gamezo et al (2012/0070790).  Folusiak et al teach [see annotations] A rotating detonation combustion system for a propulsion system, the rotating detonation combustion system defining a radial direction, a circumferential direction, and a longitudinal centerline in common with the propulsion system extended along a longitudinal direction, the rotating detonation combustion system comprising: an outer wall and an inner wall [see annotations] together defining at least in part a combustion chamber [see portion to the right of “chemistry” label] and a combustion chamber inlet; a nozzle [see annotations] located at the combustion chamber inlet defined by a nozzle wall, the nozzle defining a lengthwise direction and extending between a nozzle inlet and a nozzle outlet along the lengthwise configured to dampen upstream propagation of pressure waves from detonation of a fuel-oxidizer mixture.  Folusiak et al inherently teach a fluid diode -- on page 3 of the paper, the line before Fig. 2 states “In Fig. 2 it is shown that in presented case the chemical reaction can occur only downwind the first divergent section,” i.e. the chemistry of rotating detonation occurs only downstream of the diverging nozzle, which functions as a fluid diode that prevents the chemistry from occurring within the diverging nozzle.  Accordingly, since the rotating detonation wave is prevented from combusted in the diverging nozzle, the diverging nozzle itself functions as a fluid diode.  This inherency is consistent with the teachings of Lu et al, Lu et al provides extrinsic evidence that the diverging section of his nozzle 116 begins eliminating the detonation waves that want to travel back upstream, see col. 4, lines 66-col. 5, line 11 and col. 3, lines 53-61, i.e. starts to isolate the upstream section, consistent with applicant’s disclosure and furthermore.  Accordingly, as Folusiak et al teach an analogous diverging nozzle in a rotating detonation combustion system, it will also function as the diverging nozzle / fluid diode as Lu et al].  Accordingly, as Folusiak et al teach an analogous diverging nozzle in a rotating detonation combustion system, it will also function as the diverging nozzle / fluid diode as Lu et al]; and a fuel injection port defining a fuel outlet [for H2] located between the nozzle inlet and the nozzle outlet for providing fuel to the flow of oxidizer received through the nozzle inlet;.  

    PNG
    media_image1.png
    367
    1288
    media_image1.png
    Greyscale

   	Folusiak et al do not teach wherein the fluid diode is a waveform configured to dampen upstream propagation of pressure waves from detonation of a fuel-oxidizer mixture; nor  	wherein the waveform is a sawtooth waveform, a square waveform, a triangle waveform, a sine waveform, or combinations thereof;	  wherein the waveform is a sawtooth waveform, a triangle waveform, or combinations thereof, and wherein the waveform defines a waveform angle, and wherein the waveform angle extends between approximately zero degrees and approximately 90 degrees relative to the longitudinal centerline.  Lu et al teach making the divergent nozzle a fluid diode, the fluid diode configured to dampen [inhibit / suppress] upstream propagation of pressure waves from detonation of a fuel-oxidizer mixture, i.e. the diverging section of his nozzle 116 begins eliminating the detonation waves that want to travel back upstream, see col. 4, lines 66-col. 5, line 11 and col. 3, lines 53-61.  Accordingly, it would have been obvious to one of . 
Claims 1, 3-4, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave” in view of Lu et al (8,544,280) and either Holley et al (2018/0274442) or Gamezo et al (2012/0070790).   Lin et al teach [see annotations] A rotating detonation combustion system for a propulsion system, the rotating detonation combustion system configured to dampen upstream propagation of pressure waves from detonation of a fuel-oxidizer mixture [inherent based on the teachings of Lu et al, Lu et al teach the diverging section of his nozzle 116 begins eliminating the detonation waves that want to travel back upstream, see col. 4, lines 66-col. 5, line 11 and col. 3, lines 53-61.  Accordingly, as Lin et al teach an analogous diverging nozzle in a rotating detonation combustion system, it will also function as the diverging nozzle / fluid diode as Lu et al]; and a fuel injection port defining a fuel outlet located between the nozzle inlet and the nozzle outlet for providing fuel to the flow of oxidizer received through the nozzle inlet; 	 wherein the diverging section of the nozzle is defined on the outer wall and the inner wall between the throat and the nozzle outlet of the nozzle, and wherein one or more of the outer wall and the inner wall defines the fluid diode; 	 wherein the nozzle defines a nozzle length, wherein the fuel outlet of the fuel  
    PNG
    media_image2.png
    398
    642
    media_image2.png
    Greyscale

Lin et al do not teach wherein the fluid diode is a waveform configured to dampen upstream propagation of pressure waves from detonation of a fuel-oxidizer mixture;  	wherein the waveform is a sawtooth waveform, a square waveform, a triangle waveform, a sine waveform, or combinations thereof;	  wherein the waveform is a sawtooth waveform, a triangle waveform, or combinations thereof, and wherein the waveform defines a waveform angle, and wherein the waveform angle extends between approximately zero degrees and approximately 90 degrees relative to the longitudinal centerline.  Lu et al teach making the divergent nozzle as a fluid diode, the fluid diode ..  
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Folusiak et al “Assessment of numerical simulations of RDE combustion chamber” in view of Lu et al (8,544,280) and either Holley et al (2018/0274442) or Gamezo et al (2012/0070790) OR Lin et al “Experimental study on propagation mode of H2/Air .   
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning the nature of a “fluid diode” substantially repeat arguments made on 7/29/2020 and treated in the final rejection of 8/31/2020.  
Applicant alleging:
“Specifically, it is noted that the general definition of a fluid diode is a passive device that has a lower flow resistance in the preferred direction than in the opposite direction. In other words, it has very low resistance in one direction and, depending on the design, very high resistance in the opposite direction.”
Upon review, the specification does not impute any special definition to the term “fluid diode” that requires a lower flow resistance in one direction then in the other direction.  Rather the “fluid diode” is solely concerned with preventing the detonation wave / pressure waves from the detonation wave from travelling upstream.  Applicant’s arguments would attempt to redefine what a “fluid diode” is as the term “resistance” does not even appear the specification.  Accordingly, the use of “flow resistance” to determine a fluid diode in the context of the disclosed invention is not persuasive.
Rather, the specification clearly teaches [e.g. in paragraph 0053,
 “The fluid diode structure 180 may isolate, or significantly isolate, the combustion chamber 122 (shown in FIG. 2), including the nozzle flowpath 148, from high pressure waves propagating toward the upstream end of the RDC system 100 that result from combustion of the fuel-oxidizer in the combustion chamber 122.”    
Folusiak et al teach a fluid diode -- on page 3 of the paper, the line before Fig. 2 states “In Fig. 2 it is shown that in presented case the chemical reaction can occur only downwind the first divergent section,” i.e. the chemistry of rotating detonation occurs only downstream of the diverging nozzle, which functions as a fluid diode that prevents the chemistry from occurring within the diverging nozzle.  Clearly, both Folusiak et al and Lu et al teach the diverging nozzle itself functions as a fluid diode as they serve to “isolate” the chemical reaction / combustion chamber from the detonation region and thus also isolates form the pressure waves.  Accordingly, applicant’s arguments are not persuasive.  An analogous analysis applies to the Lin et al as evidenced by Lu et al.  
With regard to the statement that the Folusiak fluid diode is a waveform, this is a typographical error, as it was also listed in what Folusiak does not teach and taught by either Holley or Gamezo et al.
Applicant alleges:  
“Moreover, the examiner’s reliance on Lu teaching the diverging section 116 begins eliminating the denotation waves that want to travel back upstream is misplaced. For one, the text recited in bold in the Office Action is not recited in Lu. Rather, Lu states; “the area between stages 5 and 4 (128 & 126) serves as an intermediate zone 116 in combustion chamber 92 to begin eliminating detonation while allowing fresh mixture to enter the combustion chamber 92.” In the Applicant’s view, Lu is simply noting that, in the diverging area, the detonation wave begins dissipating while a fresh fuel-air mixture is then injected behind the dissipating detonation wave. Lu says nothing about eliminating waves that want to travel back upstream as the examiner alleges. Thus, the examiner is simply impermissibly interjecting his own hindsight reasoning into Lu.” 
In rebuttal, first, applicant’s arguments are unclear as there was no bolded text in the previous office action – accordingly, it is unclear what applicant is referencing.  Second, col. 3, lines 53-61] cited by the Examiner and which clearly teach: 
“As illustrated, CDWE 10 also includes an isolator 62 positioned between mixing chamber 90 and combustion chamber 92. As described in greater detail below, isolator 62 serves to prevent detonation from spreading from combustion chamber 92 into mixing chamber 90. Isolator 62 may also be referred to as an isolator ring or a restriction ring. In other embodiments, other types of isolators or restrictors can be used to prevent detonation from spreading from the combustion chamber to the mixing chamber [col. 3, lines 53-61].”
“FIG. 5 is a side view of CDWE 10, focusing even more closely on quench zone 100. Fuel mixture region 110 extends from position 122 to 128. For example, as shown at position 124, stage 3 denotes the beginning of the maximum quench zone 114, and as shown at position 126, stage 4 denotes the end of the maximum quench zone 114. The area between stages 2 and 3 (122 & 124) serves as an intermediate zone 112 in the mixing chamber for the air/fuel mixture to flow through on the way to combustion chamber 92. Similarly, the area between stages 5 and 4 (128 & 126) serves as an intermediate zone 116 in combustion chamber 92 to begin eliminating detonation [Ex. Note:  diverging region is part of the isolator 62] while allowing fresh mixture to enter combustion chamber 92 [col. 4, lines 66-col. 5, line 11].”  
Note that the isolator / diverging region thereof prevents the detonation wave from propagating upstream and also prevents any pressure waves associated with the detonation from propagating upstream – as the diverging region is part of an “isolator.”  Furthermore, note that detonation itself is a pressure gain process and thus the detonation waves produce pressure waves.  By preventing the detonation from occurring in the diverging region, it also inherently prevents / dampens the pressure waves of detonation from propagating upstream.  Accordingly, the teachings of Lu et al are highly germane to the claimed invention.  Moreover, Applicant’s arguments gloss over the Holley reference – which explicitly teaches right in the abstract and throughout the specification:  |
wave arrestor positioned upstream from a location of detonation and configured to reduce a magnitude of a pressure wave traveling upstream from the location of detonation [excerpted from the abstract]”
Accordingly, applicant’s arguments fail to persuade, as Holley clearly teaches a fluid / detonation “diode” / arrester / isolator attenuates the detonation pressure waves as it prevents the detonation from propagating upstream and instead includes reflecting the detonation / pressure waves back downstream [see paragraph 0023].   Holley also teaches the purpose of the waveforms is that the fluid diode structure / wave arrester 408, 608 prevents the pressure waves caused by the rotating detonation from traveling back upstream to the source of fuel / oxidizer [see paragraphs 0053, 0071], preventing the undesirable effects of upstream propagation [see paragraph 0003] and may be positioned at any location upstream of the detonation wave [see paragraphs 0053, 0071].  Accordingly, applicant’s arguments fail to persuade as they neglect the key teachings of Holley.  
Applicant’s arguments with regard to Gamezo allege that both the configurations of Fig. 2 and 3 fail to dampen upstream propagation.  This is erroneous.  One of the configurations – clearly serves as a detonation diode [see e.g. paragraph 0030] that allows one way flow of detonation gases in a first direction and prevents and attenuates the detonation in the opposite direction – see e.g. Fig. 4 and paragraph 0039.  Applicant may be confusing the orientation of Fig. 3 to that of Fig. 2 --  these have the sawtooth structures / waveforms shown in the opposite orientation.  Accordingly, Fig. 3 shows what would occur in Fig. 2 when the detonation wave is propagating in the reverse direction and vice versa.  Accordingly, applicant’s arguments fail to persuade as they neglect the actual teachings of the Gamezo reference.  
In response to applicant’s argument that there is no motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 20, 2022